                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION
                               COVINGTON

CIVIL ACTION NO. 2:19-cv-29-DLB-CJS

UNITED STATES OF AMERICA                                                  PETITIONER


V.                                     ORDER


$9,515.00 IN UNITED STATES CURRENCY                                     RESPONDENT

                                      * * * * *
      The United States having advised the Court that this matter has been settled, IT IS

HEREBY ORDERED that this matter is dismissed and stricken from the docket.
